Plaintiff in error, John Wilson, was convicted of the illegal transportation of intoxicating liquor, to wit, "choc" beer, with his punishment assessed at confinement in the county jail for a period of 60 days and a fine of $100.
There was no allegation or proof of the alcoholic content of the beer in controversy, and no proof beyond mere opinion and conjecture that the beer was in fact intoxicating. Choctaw beer, commonly called "choc," is made in various ways, containing various ingredients, with its alcoholic content varying from no alcohol when it is first brewed, to a very high per cent. of alcohol after fermentation.
The fact that the jar containing the beer was broken as the officers approached might raise an inference that the beer was intoxicating, but it falls short of proof of that fact.
The cause is reversed.